EXHIBIT 10.8

CHANGE IN CONTROL AGREEMENT

 

THIS CHANGE IN CONTROL AGREEMENT (the “Agreement”) is made by and between
Gardenburger, Inc., an Oregon corporation (the “Company”) and Scott C. Wallace
(“Employee”).

WHEREAS, the Board of Directors of the Company considers it essential to the
best interests of the Company to foster the continued employment of key
management personnel including Employee; and

WHEREAS, the parties entered into an employment agreement (the “Employment
Agreement”) on January 15, 2001; and

WHEREAS, the Board of Directors of the Company wishes to insure that Employee is
focused on and motivated by the desire to obtain maximum value for the Company
in the event of a sale or acquisition;

WHEREAS, the Board recognizes that, as is the case with many publicly-held
corporations, the possibility of a Change in Control exists and that it is in
the best interests of the Company to enter into this Agreement to minimize any
distraction to Employee in the performance of his duties to the Company in the
face of a potential Change in Control; and

WHEREAS, the Board has determined that any benefits payable to Employee in
connection with a Change in Control should be conditioned on Employee’s
agreement (as specified in this Agreement) to provide services to the Company
and its successor in the period immediately following a Change in Control
transaction, to be available to provide consulting services to the Company’s
successor, and to refrain from competing with the Company or its successor
during the period specified in this agreement following the Change in Control;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Company and Employee hereby agree as follows:

1.             Effect on Employment Agreement.  The Employment Agreement remains
in full force and effect except (a) as expressly provided in a Supplement to
Employment Agreement in the form attached to this Agreement as Appendix 1, and
(b) to the extent expressly or necessarily modified by provisions of this
Agreement.

2.             Term.  This Agreement shall commence on the date last signed and
shall continue in effect through December 31, 2004; provided, however, that if a
Change in Control shall have occurred during the term of this Agreement, this
Agreement shall continue in effect for a period of nine (9) months beyond the
day in which such Change in Control occurred.  This Agreement shall
automatically terminate nine (9) months after a Change in Control unless
expressly extended by the Board of Directors.

 

 

--------------------------------------------------------------------------------


 

3.             Limitation of Agreement to Change in Control.  The payments and
benefits under this Agreement are intended to compensate Employee for services
and refraining from competition during the period following a termination as a
result of or in connection with a Change in Control.  If Employee is terminated
before a Change in Control and for reasons unrelated to the Change in Control,
any payments or benefits will be determined by the Employment Agreement.

4.             Definitions

 

                4.1  Change in Control.  For the purpose of this Agreement, a
“Change in Control” shall mean:

                (a)           The acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either (i) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (ii) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change in Control:  (w) any acquisition directly from the Company
(excluding an acquisition by virtue of the exercise of a conversion privilege,
other than a conversion privilege in existence as of the date of this
agreement), (x) any acquisition by the Company, (y) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (z) any acquisition by any
corporation pursuant to a reorganization, merger or consolidation, if, following
such reorganization, merger or consolidation, the conditions described in
clauses (i), (ii) and (iii) of subsection (c) of this Section 4.1 are satisfied;
or

                (b)           Individuals who, as of the  date of this
Agreement, constitute the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date of this Agreement whose
election, or nomination for election by the Company’s shareholders was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office as a director of the Company occurs as a result of
either an actual or a threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

                (c)           Approval by the shareholders of the Company of a
reorganization, merger or consolidation, in each case, unless, following such
reorganization, merger or consolidation, (i) more than 50% of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such reorganization,
merger or consolidation in substantially the same proportions, as

 

2

--------------------------------------------------------------------------------


 

their ownership, immediately prior to such reorganization, merger or
consolidation, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding the Company,
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such reorganization, merger or consolidation and any Person
beneficially owning, immediately prior to such reorganization, merger or
consolidation, directly or indirectly, 50% or more of the Outstanding Company
Common Stock or Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, 50% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation or the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors and (iii) at least a majority of the members of the
board of directors of the corporation resulting from such reorganization, merger
or consolidation were members of the Incumbent Board at the time of the
execution of the initial agreement providing for such reorganization, merger or
consolidation; or

                (d)           Approval by the shareholders of the Company of (i)
a complete liquidation or dissolution of the Company or (ii) the sale or other
disposition of all or substantially all of the assets of the Company, other than
to a corporation, with respect to which following such sale or other
disposition, (A) more than 50% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (B) no Person
(excluding the Company and any employee benefit plan (or related trust) of the
Company or such corporation and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, 50% or more of
the Outstanding Company Common Stock or Outstanding Company Voting Securities,
as the case may be) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then outstanding shares of common stock or such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (C) at
least a majority of the members of the board of directors of such corporation
were members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition of
assets of the Company; or

                (e)           No Change of Control shall be deemed to have
occurred as a result of any acquisition, reorganization, merger, consolidation
or other transaction described in this Section 4.1 unless, as a result of such
transaction, the subordinated debt and preferred stock of the Company
outstanding as of the date of this Agreement, as the same may be amended or
modified, shall be retired for cash.

 

                4.2  Cause.  For purposes of this Agreement, “Cause” shall have
the meaning given in the Employment Agreement.

 

 

3

--------------------------------------------------------------------------------


 

                4.3  CIC Date.  For purposes of this Agreement, “CIC Date” shall
mean the closing date on which a Change in Control transaction is completed.

 

                4.4  Good Reason.  For purposes of this Agreement, “Good Reason”
shall exist if:

 

                (a) The Company undertakes any of the following without
Employee’s prior consent:  (i) the assignment to Employee of any duties or
responsibilities which result in any diminution or adverse change of Employee’s
position, status or circumstances of employment; a change in Employee’s titles
or offices that results in any diminution or adverse change of Employee’s
position, status or circumstances of employment; or any removal of Employee from
or any failure to re-elect Employee to any of such positions, except in
connection with the termination of his employment for Cause, retirement, or any
other voluntary termination of employment by Employee other than a termination
of employment by Employee for Good Reason; (ii) any reduction by the Company in
Employee base salary not related to a reduction in the salaries of all executive
officers of the Company; (iii) any failure by the Company to continue in effect
any benefit plan or arrangement, including incentive plans or plans to receive
securities of the Company, in which Employee is participating as of the date
hereof (hereinafter referred to as “Benefit Plans”), or the taking of any action
by the Company which would adversely affect Employee’s participation in or
reduce Employee’s benefits under the Benefit Plans or deprive Employee of any
fringe benefit enjoyed by Employee as in effect on the date hereof; provided,
however, that no termination of employment by Employee for Good Reason shall be
deemed to occur based upon this subsection (a)(iii) if the Company offers a
range of benefit plans and programs which, taken as a whole, are comparable to
the Benefit Plans offered Employee before the action or if the change in benefit
plans and programs applies to all executive officers of the Company; (iv) a
relocation of Employee, or the Company’s principal offices if Employee’s
principal office is at such offices, to a location more than thirty five (35)
miles from the location at which Employee was performing his duties as of the
date hereof, except for required travel by Employee on the Company’s business to
an extent substantially consistent with Employee’s business travel obligations
as of the date hereof; (v) any breach by the Company of any provision of this
Agreement; (vi) any directive to Employee to perform any act which would expose
him to personal legal liability or which, viewed objectively, is likely to
constitute an unethical act; or

 

                (b)  Providing Employee continues his employment with the
Company through the 90-day period following the CIC Date, any termination by
Employee of his position with the Company or its successor that is effective on
or within the 30 days following expiration of such 90-day period following the
CIC Date for any reason or for no reason will constitute Good Reason.  For this
purpose, if Employee is terminated by the Company without Cause before the CIC
Date and such termination is in connection with the Change in Control, Employee
will be deemed to have continued his employment through the CIC Date.

 

5.             Payment in Connection with Termination of Employment.

 

                5.1  Termination Governed by Employment Agreement.  In the event
of (a) any termination of Employee by the Company or termination by Employee
before a Change in Control or (ii) termination of Employee by the Company for
Cause or termination by Employee without Good Reason after the CIC Date, such
termination will be governed by Employee’s

 

 

4

--------------------------------------------------------------------------------


 

existing Employment Agreement and Employee will not be entitled to any severance
benefit under this Agreement.  For this purpose, if Employee is teminated by the
Company without Cause before the CIC Date and such termination is in connection
with the Change in Control, such termination will be deemed to have occurred
after a Change in Control.

 

                5.2  CIC Severance Benefits.  In the event that, after a Change
in Control has occurred and during the Term of this Agreement, the Company
terminates Employee without Cause or Employee terminates his employment for Good
Reason, the Company will pay Employee, in addition to all other amounts due
under the Employment Agreement, the following “CIC Severance Benefits” (but only
if and to the extent Employee complies with the provisions of Sections 7 and 8
of this Agreement):

 

                (a) A lump sum payment in an amount equal to Employee’s annual
base salary as in effect on the date of termination (or, if higher, the annual
base salary as in effect prior to any reduction referred to in Section
4.4(a)(ii)), payable on the later of the CIC Date or 48 hours after the
termination;

 

                (b) Continuation (or reimbursement for the cost of) all health
and welfare benefits for Employee and his dependents for a period of 12 months
following termination at the same or comparable coverage; and

 

                (c) Reimbursement of actually incurred relocation expenses (up
to a maximum of $20,000)  for moving Executive’s household goods from Portland,
Oregon, to Orange County, California,.

 

Payment of CIC Severance Payments pursuant to this Agreement is in lieu of any
severance payment Employee would otherwise be entitled to receive under the
Employment Agreement.

 

6.             Termination Procedure.

(a)           Notice of Termination.  Any termination of Employee’s employment
by the Company or by Employee (other than termination due to the death of
Employee) hereof shall be communicated by written Notice of Termination to the
other party hereto in accordance with Section 9.  For purposes of this
Agreement, a “Notice of Termination” shall mean a notice, which shall indicate
the specific provision in this Agreement relied upon and, if applicable, shall
identify in reasonable detail the reason for termination of Employee’s
employment under the provision so indicated.

(b)           Date of Termination.  “Date of Termination” shall mean: (i) if
Employee’s employment is terminated by his death, the date of his death, or
(ii) if Employee’s employment is terminated pursuant to any other reason or
Section of this Agreement, the date of termination shall be the date that Notice
of Termination is issued.

7.             Transition Employment.  In consideration of, and as a condition
to receiving the severance benefits described in Section 5 of this Agreement,
Employee agrees that, if Employee is terminated as a result of a Change in
Control, he shall, if requested by the buyer or acquiror, remain employed for a
transition period of a mutually agreeable term not to exceed three (3)

 

5

--------------------------------------------------------------------------------


 

months.  The Company shall pay to Employee his usual and customary salary and
benefits equal to the amount payable to him immediately before the Change in
Control.  Nothing herein, however, shall delay any payment required to be made
to him by virtue of the Employment Agreement or the provisions of this
Agreement.

8.             Post Termination Services. In consideration of, and as a
condition to receiving the severance benefits described in Section 5 of this
Agreement, Employee agrees as follows:

                8.1  Consulting.    Employee agrees to make himself available
for a period of three years following the expiration of the transition
employment described in Section 7 to provide consulting services to the Company
(for purposes of this Section 8, references to the Company include its successor
in the Change in Control transaction) on the following terms and conditions:

                (a)           Employee will provide consulting services via
telephone, electronic mail, and/or facsimile communication (or in person at a
location to be mutually agreed upon by Employee and the Company), at times
mutually determined by Employee and the Company.  Employee will not be required
(without his prior consent) to provide consulting services for more than 20
hours in any calendar month or in a location outside of Portland, Oregon and
Employee will not be required to provide services that interfere with other
regular employment Employee may have.  Employee will be available in person in
the Company’s offices only if and to the extent that the Company and Employee
mutually agree that the nature of consulting services to be provided by Employee
require his personal presence in the Company’s offices.

                (b)           Employee will be entitled to compensation at the
rate of $100 per hour for consulting services performed for the Company.

                (c)           For all purposes, including that of determining
Employee’s eligibility to participate in the Company’s employee benefit plans,
Employee’s relationship to the Company during the consulting period will be that
of an independent contractor and not an employee.

                (d)           Employee will continue to hold confidential for
the benefit of the Company all secret or confidential information, knowledge or
data relating to the Company obtained by Employee during his employment by the
Company or during the consulting period.

                8.2           Noncompetition.  Employee agrees to execute at the
request of the Company following a Change in Control a new Noncompetition
Agreement in the form attached to this Agreement as Appendix 8.2.  The Company
and Employee mutually agree that whether or not a Change in Control occurs and
whether or not Employee enters into the new Noncompetition Agreement described
in this Section 8.2, the noncompetition provisions of Employee’s Employment
Agreement will remain in full force and effect.

9.             Miscellaneous.

(a)           Notices.  All notices, consents and other communications required
or authorized to be given by either party to the other under this Agreement
shall be in writing and shall be deemed to have been given or submitted (i) upon
actual receipt if delivered in person or by facsimile transmission with
confirmation of transmission, (ii) upon the earlier of actual receipt or

 

6

--------------------------------------------------------------------------------


 

the expiration of two (2) business days after sending by express courier (such
as U.P.S. or Federal Express), and (iii) upon the earlier of actual receipt or
the expiration of seven (7) business days after mailing if sent by registered or
certified mail, postage prepaid, to the parties at the following addresses:

To the Company:

 

Gardenburger, Inc.

 

 

1411 SW Morrison St., Suite 400

 

 

Portland, OR  97205

 

 

Fax Number: 503-205-1576

 

 

Attn: Director, Human Resources

 

 

 

To Employee:

 

Scott C. Wallace

 

 

At the last address and fax number

 

 

Shown on the records of the Company

 

Employee shall be responsible for providing the Company with a current address.
 Either party may change its address (and facsimile number) for purposes of
notices under this Agreement by providing notice to the other party in the
manner set forth above.

(b)           Assignment.  This Agreement shall inure to the benefit of and
shall be binding upon the parties hereto and their respective executors,
administrators, heirs, personal representatives and successors, but, except as
hereinafter provided, neither this Agreement nor any right hereunder may be
assigned or transferred by either party hereto, or by any beneficiary or any
other person, nor be subject to alienation, anticipation sale, pledge,
encumbrance, execution, levy or other legal process of any kind against
Employee, Employee’s beneficiary or any other person.  Notwithstanding the
foregoing, any person or business succeeding to all or substantially all of the
business of the Company by stock purchase, merger, consolidation, purchase of
assets or otherwise, shall be bound by and shall adopt and assume this
Agreement, and the Company shall obtain the express assumption of this Agreement
by such successor.

(c)           No Obligation to Fund.  The agreement of the Company (or its
successor) to make payments to Employee hereunder shall represent the unsecured
obligation of the Company (and its successor), except to the extent (i) the
terms of any other agreement, plan or arrangement pertaining to the parties
provide for funding; or (ii) the Company (or its successor) in its sole
discretion elects in whole or in part to fund the Company’s obligations under
this Agreement pursuant to a trust arrangement or otherwise.

(d)           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Oregon, except to the
extent otherwise expressly provided in this Agreement.

(e)           Arbitration of Disputes; Expenses.  All claims by Employee for
compensation and benefits under this Agreement shall be directed to and
determined by the Director, Human Resources, and shall be in writing.  Any
denial by the Director, Human Resources, of a claim for benefits under this
Agreement shall be delivered to Employee in writing and shall set forth the
specific reasons for the denial and the specific provisions of this Agreement
relied upon.  The Director, Human Resources, shall afford a reasonable
opportunity to Employee for a review of a

 

7

--------------------------------------------------------------------------------


 

decision denying a claim and shall further allow Employee to appeal to the Chief
Executive Officer a decision of the Director, Human Resources, within sixty (60)
days after notification by the Director, Human Resources, that Employee’s claim
has been denied.  Any further dispute or controversy arising under or in
connection with this agreement shall be settled exclusively by arbitration in
Portland, Oregon, in accordance with the commercial arbitration rules of the
American Arbitration Association then in effect.  The arbitration award shall be
final and binding upon the parties and judgment upon the award may be entered in
any court having jurisdiction.  In the event either party incurs legal fees and
other expenses with relation to an action seeking to obtain or to enforce any
rights or benefits provided by this Agreement and is successful, in whole or in
part, in obtaining or enforcing any such rights or benefits through settlement,
arbitration or otherwise, the non-prevailing party shall promptly pay the
prevailing party’s reasonable legal fees and expenses incurred in enforcing this
Agreement and the fees of the arbitrator(s).  Except to the extent provided in
the preceding sentence, each party shall pay its own legal fees and other
expenses associated with any dispute; provided, however, that the fee for the
arbitrator(s) shall be shared equally.

(f)            Consulting and Subsequent Employment.  Nothing in this Agreement
shall preclude the Company or its successors from employing Employee in a
consulting or regular employment capacity following termination of employment
and following the consulting period described in Section 8.1 under the
conditions of this Agreement.

(g)           Amendment.  This Agreement may only be amended by a written
instrument signed by the parties hereto, which makes specific reference to this
Agreement.

(h)           Severability.  If any provision of this Agreement shall be held
invalid or unenforceable by any court of competent jurisdiction, such holding
shall not invalidate or render unenforceable any other provisions hereof.

(i)            Other Benefits.  Except as set forth herein, nothing in this
Agreement shall limit or replace the compensation or benefits payable to
Employee, or otherwise adversely affect Employee’s rights, under any other
benefit plan, program or agreement to which Employee is a party.

 

8

--------------------------------------------------------------------------------


 

10.           Release of Claims.  As a precondition to receipt of the CIC
Severance Benefits provided in Section 5.2 of this Agreement, Employee
acknowledges and understands that he must sign a Waiver and Release of Claims
Agreement.  Such Agreement shall be substantially similar to the Agreement
attached as Appendix 10.  Employee understands that he will not be entitled to
receive any payments until he executes and delivers the Waiver and Release of
Claims Agreement, and the revocation period set forth in the Waiver and Release
of Claims Agreement has run.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officers, and Employee has set his hand, as of the
date last signed.

 

 

 

GARDENBURGER, INC.

 

 

 

 

/s/  Scott C. Wallace

 

By:

/s/  Lorraine Crawford

Scott C. Wallace

 

 

Lorraine Crawford

 

 

 

 

“Employee”

 

Title:

Vice President, Finance

 

 

 

 

 

Date:

April 30, 2003

 

Date:

April 30, 2003

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

APPENDIX 8.2

 

Form of

NONCOMPETE AGREEMENT

 

                THIS AGREEMENT is entered into as of [DATE], by and between
GARDENBURGER, INC., an Oregon corporation (“the Company”) and SCOTT C. WALLACE
(“Executive”).  In consideration of the mutual covenants and the other terms and
conditions set forth in this Agreement, the parties agree as follows:

 

RECITALS

                A.            Executive and the Company are parties to an
employment agreement dated January 15, 2001 (the “2001 Agreement”), and a
Supplement to Employment Agreement (the “Supplement”) dated April      , 2003;
together these agreements (collectively the “Employment Agreement”) govern
Executive’s employment with the Company.

                B.            Executive and the Company are parties to a change
in control agreement (the “CIC Agreement”) dated      .

                C.            As a result of a transaction dated
                  , the provisions of the Change and Control Agreement have
taken effect (will take effect).

                D.            Company wishes to ensure that the Company’s new
management will have the benefit of protection from competition by Executive
over a larger geographical area and longer period of time than otherwise
provided for by the Employment Agreement.

                NOW THEREFORE in consideration of the mutual promises herein,
and for other good and valuable consideration, the parties agree as follows:

 

1. NONCOMPETITION

                1.1 Covenants.  Executive will not, throughout North America,
Europe or Asia either individually or as a director, officer, partner, employee,
agent, representative, or consultant with any business, directly or indirectly
for three years following a change in control:

                (a) Engage or prepare to engage in the business of frozen or
refrigerated products which contain Imitation Meat products exclusively or as a
primary ingredient.  Notwithstanding anything herein, Executive shall not be
restricted from engaging or preparing to engage in activities for a business
that has as a separate product line or division Imitation Meat products as
described above, so long as Executive does not personally work in that division
or with that product line;

                (b) Induce or attempt to induce any person who is an employee of
the Company to leave the employ of the Company; or

                (c) Solicit, divert, or accept orders for products or services
that are substantially competitive with the products or services sold by the
Company from any customer of the Company, or suggest, request, or encourage any
suppliers or customers of the Company to

 

i

--------------------------------------------------------------------------------


 

curtail, reduce, or cancel their business done with the Company, or otherwise
solicit for himself or any other person or entity any business of the Company.

                1.2 Severability.  While Executive acknowledges that the
restrictions contained herein are reasonable, if any term or condition of this
Section 1 is determined to be unenforceable because of its scope, duration,
geographical area or similar factor, the court or arbitrator making such
determination will have the power to reduce or limit such scope, duration, area,
or other factor, and such covenant will then be enforceable in its reduced or
limited form.

2. GENERAL TERMS AND CONDITIONS

                2.1 Effect on Prior Agreements.  This Agreement contains the
entire understanding between the parties concerning the subject matter of this
Agreement and supersedes any prior agreements (express or implied, oral or
written) concerning the subject matter of this Agreement, other than the
provisions of the Employment Agreement and the CIC Agreement.

                2.2 Successors and Assigns.  This Agreement will inure to the
benefit of any successors or assigns of the Company.

                2.3 Sale Bonus.  Receipt of the sale bonus identified in the CIC
Agreement is contingent upon Executive executing this non-competition agreement.

                2.4 Modification and Waiver.

                (a) This Agreement may be modified or amended only by a written
instrument signed by both parties.

                (b) No term or condition of this Agreement will be deemed to
have been waived, nor will there be any estoppel against the enforcement of any
provision of this Agreement, except by a written instrument signed by the party
charged with such waiver or estoppel.  No such written waiver will be deemed a
continuing waiver unless specifically stated therein, and each such waiver will
operate only as to the specific term or condition waived and will not constitute
a waiver of such term or condition for the future as to any act other than that
specifically waived.

                2.5 Severability.  If, for any reason, any provision of this
Agreement, or any part of any provision, is held invalid, such invalidity will
not affect any other provision of this Agreement or any part of such provision
not held so invalid, and each such other provision and part thereof will to the
full extent consistent with law continue in full force and effect.

                2.6 Headings for Reference Only.  The headings of sections
herein are included solely for convenience of reference and will not control the
meaning or interpretation of any of the provisions of this Agreement.

                2.7 Governing Law.  This Agreement will be governed by the laws
of the state of Oregon.

                2.8 Not an Employment Relationship.  Executive agrees and
acknowledges that this non-competition agreement is entered into in connection
with a change in control and not related to his employment as contemplated by
ORS 653.295(2), and as such is not governed by the provisions of ORS
653.295(1).  Moreover, Executive agrees that if for any reason the terms of this
Agreement are voided because of any action taken by Executive, he will forthwith
return all consideration paid hereunder.

 

ii

--------------------------------------------------------------------------------


 

                2.9  Attorney Fees.  In the event of any suit or action or
arbitration proceeding to enforce or interpret any provision of this Agreement
(or which is based on this Agreement), the prevailing party will be entitled to
recover, in addition to other costs, the reasonable attorney fees incurred by
the prevailing party in connection with such suit, action, or arbitration, and
in any appeal therefrom.  The determination of who is the prevailing party and
the amount of reasonable attorney fees to be paid to the prevailing party will
be decided by the arbitrator or arbitrators (with respect to attorney fees
incurred prior to and during the arbitration proceedings) and by the court or
courts, including any appellate courts, in which the matter is tried, heard, or
decided, including the court which hears any exceptions made to an arbitration
award submitted to it for confirmation as a judgment (with respect to attorney
fees incurred in such confirmation proceedings).

                The parties have executed this Noncompete Agreement as of the
date stated above.

 

 

 

Scott C. Wallace

 

 

GARDENBURGER, INC.

 

 

By:

 

Lorraine Crawford

 

Vice President, Finance

 

 

iii

--------------------------------------------------------------------------------


 

 

APPENDIX 10

Form of

SEPARATION AGREEMENT AND RELEASE

 

                THIS Separation Agreement and Release (this “Agreement”) is made
and entered into this       day of           by and between GARDENBURGER, INC.,
an Oregon corporation (“Gardenburger”), formerly known as Wholesome and Hearty
Foods, Inc., and Scott C. Wallace (“Employee”) in order to provide the terms and
conditions of Employee’s termination of employment, and to fully and completely
resolve any and all issues that Employee might have in connection with
Employee’s employment with Gardenburger or the termination thereof;

 

                NOW, THEREFORE, in consideration of the mutual promises and
conditions contained herein, the parties agree as follows:

 

                1. Separation. Employee is currently employed at Gardenburger. 
Employee’s employment will terminate effective                        (the
“Termination Date”)

 

                2. Pay.

                                2.1 Wages.  From the date of this Agreement
through the Termination Date, Gardenburger will continue to pay Employee, on
Gardenburger’s normal bi-weekly pay dates, all wages owing to Employee.

 

                                2.2 Severance Pay.  Gardenburger agrees to pay
Employee the severance benefits described in the Change in Control Agreement
between Gardenburger and Employee dated effective April    , 2003 (the “CIC
Agreement”).

 

                                2.3 Withholdings.  All compensation paid to
Employee under this Section 2 shall be subject to the customary withholding of
federal and state income tax and other deductions required by law, or otherwise
authorized, with respect to compensation paid by a corporation to an employee.

 

                                2.4 Accruals. Employee agrees to accept a
payment of the sum of  $        in full satisfaction of any accrued vacation pay
or other form of accrued compensation benefits owing to Employee from
Gardenburger, except for any amounts to which Employee may be entitled under
Gardenburger’s 401(k) plan.

 

                                2.5 Payment in Full.  Employee acknowledges
that, other than the severance to be paid under this Agreement and the CIC
Agreement, Gardenburger has paid Employee in full any and all sums due related
to Employee’s employment with Gardenburger.

 

3 Release of Claims

 

3.1 In return for the benefits conferred by this Agreement, which Employee
acknowledges that Gardenburger had no legal obligation to provide, Employee,
hereby releases and forever discharges Gardenburger, its predecessors,
successors and assigns, and its past, present, and future insurers,
representatives, officers, trustees, shareholders, directors, agents, attorneys,
and

 

 

i

--------------------------------------------------------------------------------


 

 

employees, and their respective successors, assigns, executors, and
administrators (collectively, the “Releasees”), of and from any and all claims,
charges, complaints, actions, causes of action, liability, damages, costs,
attorney fees, expenses of whatever nature, and demands of any kind (including
without limitation those based in tort, contract, or statue, including without
limitation, applicable state civil rights laws, Title VII of the Civil Rights
Act of 1964, the Post-Civil War Rights Act, the Age Discrimination in Employment
Act, 29, USC 621 et seq, the Americans with Disabilities Act, the Rehabilitation
Act of 1973, the Equal Pay Act of 1963, and any regulations under such laws) up
to and including the date set forth below, whether known or unknown, foreseen or
unforeseen, asserted or unasserted.

 

                                3.2 Without limitation on the foregoing,
Employee hereby accepts the payments set forth herein in full settlement and
satisfaction of all claims, charges, complaints, actions, causes of action, and
demands against Gardenburger or any of the Releasees of every nature and kind
whatsoever, known or unknown, suspected or unsuspected, past, present, or future
on account of or in any way related to or arising from the employment
relationship existing between them or the termination of that relationship. 
Employee agrees that Employee is lawfully entitled to no payments, wages,
compensation, or benefits from Gardenburger except as set forth in this
Agreement, and except for any amounts to which Employee is entitled under the
terms of Gardenburger’s 401(k) plan and under the stock option agreements
entered into between Gardenburger and Employee.

 

                                3.3. Employee represents that Employee has no
claims against or relating to Gardenburger pending or filed with any local,
state, or federal agency as of the date this Agreement is signed; and that if
any such claims are pending or filed, they will be immediately withdrawn or
dismissed.  Employee agrees that Employee will not assert any court action,
lawsuit, or any to Employee’s claims against Gardenburger or any other Releasees
arising out of or in connection with any of the foregoing released claims,
including without limitation any action, lawsuit, or claim arising out of or in
connection with the employment relationship existing between Gardenburger and
Employee or the termination of that relationship other than one based upon an
alleged violation of this Agreement.

 

                                3.4 Gardenburger hereby releases and forever
discharges Employee and Employee’s heirs, successors, beneficiaries, agents and
attorneys, and their respective successors, assigns, executors, and
administrators, of and from any and all charges, complaints, actions, causes of
action, liability, damages, costs, attorney fees, expenses of whatever nature
and demands of any kind (including without limitation those based in tort,
contract, or statue) arising from or based on claims of which any current member
of Gardenburger’s Board of Directors has actual knowledge as of the date of this
Agreement.

 

                4. No Admission of Liability.  Nothing in this Agreement shall
operate or be interpreted as an admission of liability as to any of the claims,
charges, actions, or lawsuits released hereby.

 

                5. Employee Given 7 days to Consider Agreement.  Gardenburger
hereby advises Employee in writing to consult with an attorney before signing
this Agreement and that Employee has a period of at least 7 days to consider
whether to execute this Agreement.  For

 

 

ii

--------------------------------------------------------------------------------


 

purposes of this 21-day waiting period, Employee acknowledges that a form of
this Agreement was delivered to Employee on             . Employee understands
that Employee may accept this agreement at any time during the 21-day waiting
period by signing and delivering it to Gardenburger.

 

                6. Revocation.  After signing the Agreement and delivering it to
       , Employee may revoke this Agreement by written notice, delivered to
       , within seven days following his or her date of signature as set forth
on page 5 of this Agreement.  This Agreement becomes effective and enforceable
after the seven-day period has expired, without revocation.

 

                7. Confidentiality.  Employee agrees to keep the terms of this
Agreement, specifically including without limitation, the amount of the
severance pay, and the fact that Employee received severance pay, strictly
confidential.  Employee may disclose the terms of this Agreement to Employee’s
spouse or significant other, or Employee’s accountant, attorney and taxing
authorities only as may be necessary for Employee’s financial affairs or as
required by law.

 

                8. Non-Disparagement.  Employee agrees to not make any
derogatory remarks of any nature whatsoever at any time about Gardenburger, its
past or present employees or its products either, publicly or privately, unless
required by law, during or after Employee’s employment with Gardenburger.

 

                9. Employee Proprietary Rights and Confidentiality Agreement;
Employee Non-Competition Agreement.  Employee acknowledges and reaffirms
Employee’s obligations under the Employee Proprietary Rights and Confidentiality
Agreement and Employee’s Employment Agreement with Gardenburger dated January
15, 2001, and the Noncompetition Agreement entered into between Gardenburger and
Employee as of the date of this Agreement pursuant to the provisions of the CIC
Agreement.  The terms of such Employee Proprietary Rights and Confidentiality
Agreement, Employment Agreement, and Non-Competition Agreement are hereby
incorporated herein and made a part of this Agreement.  Employee agrees to
strictly comply with the terms of such Agreements.

 

                10. Return of Property.  Employee agrees to and hereby
represents that Employee has returned to Gardenburger all of Gardenburger’s
property in Employee’s possession or under Employee’s control.

 

                11. Miscellaneous.

 

                11.1 Entire Agreement.  This document, together with the
obligations of Employee set forth in the CIC Agreement, the Employee Proprietary
Rights and Confidentiality Agreement, the Employment Agreement, and the and
Non-Competition Agreement described in Section 9 of this Agreement supersedes
and replaces all other written and oral agreements and understandings heretofore
made or existing by and between the parties or their representatives with
respect thereto.  There have been no representations or commitments by
Gardenburger to make any payment or perform any act other than those expressly
stated in such agreements.

 

 

iii

--------------------------------------------------------------------------------


 

 

                11.2 Waiver.  No waiver of any provision of this Agreement shall
be deemed, or shall constitute, a waiver of any other provisions, whether or not
similar, nor shall any waiver constitute a continuing waiver.  No waiver shall
be binding unless executed in writing by the party making the waiver.

 

                11.3 Binding Effect.  All rights, remedies and liabilities
herein given to or imposed upon the parties shall extend to, inure to the
benefit of and bind, as the circumstances may require, the parties and their
respective heirs, personal representatives, administrators, successors and
permitted assigns; provided, however, that the obligations of Employee are
personal and shall not be assigned by her.

 

                11.4 Amendment.  No supplement, modification or amendment of
this Agreement shall be valid, unless the same is in writing and signed by all
parties hereto.

 

                11.5 Severability.  In the event any provision or portion of
this Agreement is held to be unenforceable or invalid by any court of competent
jurisdiction, the remainder of this Agreement shall remain in full force and
effect and shall in no way be affected or invalidated thereby.

 

                11.6. Arbitration.   Any dispute between the parties, including,
without limitations, any dispute concerning or arising under this Agreement,
shall be settled by binding arbitration using the Arbitration Service of
Portland, Inc., and the rules and procedures thereof.  The arbitration shall be
conducted in Portland, Oregon, before a single arbitrator.  A party
substantially prevailing in the arbitration shall also be entitled to recover
such amount for its costs and reasonable attorneys fees incurred in connection
with the arbitration as shall be determined by the arbitrator.  Judgement upon
the arbitration award may be entered in any court having jurisdiction.  Nothing
herein, however, shall prevent either party from resorting to a court of
competent jurisdiction in those instances where injunctive relief may be
appropriate.  In the event of such litigation in the courts, the prevailing
party shall be entitled to recover its reasonable attorney fees and other costs
incurred in connection with that action or proceeding, including such costs and
attorney fees incurred in connection with any appeal or petition for review.

 

                11.7 Knowing and Voluntary Agreement; No Pressure or Coercion. 
Employee acknowledges and agrees that the only consideration for this Agreement
is the consideration expressly described herein, that Employee has carefully
read the entire Agreement, that Employee has had the opportunity to review this
Agreement and to have it reviewed and explained to Employee by an attorney and
financial counsel of Employee’s choosing, that Employee fully understands it’s
final and binding effect, and that Employee is signing this Agreement
voluntarily, with the full intent of releasing Gardenburger from all claims,
without any undue pressure or coercion from Gardenburger.

 

 GARDENBURGER, INC.

 

 

Signed:

 

 

By:

 

 

Scott C. Wallace

 

 

 

 

 

 

Title:

 

Date:

 

 

Date:

 

 

 

iv

--------------------------------------------------------------------------------